Citation Nr: 0736019	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  03-15 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to nonservice-
connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to May 1963 
and from May 1963 to September 1968.  The veteran died in 
December 1994.  The appellant is the surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The Board considered this 
appeal in May 2005 when it denied the benefits sought.  The 
veteran appealed the May 2005 denial of benefits to the 
United States Court of Appeals for Veterans Claims (Court) 
and, in May 2007, the Court vacated the Board's decision and 
remanded the matter for further consideration.  Thus, the 
appeal is properly before the Board for appellate review. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The death certificate of record shows that the veteran 
died in December 1994.

3.  The Deferred Authorization Action dated in November 2002 
indicated that all prior marital issues had been resolved and 
determined the appellant to be the proper claimant.

4.  The veteran had honorable active military service from 
July 1959 to May 1963.

5.  The veteran's service from May 1963 to September 1968 was 
under dishonorable conditions.
6.  The veteran had no qualifying military service during a 
period of war; he did not serve in the Republic of Vietnam 
during his first period of service from July 1959 to May 
1963.


CONCLUSION OF LAW

The criteria for entitlement to basic eligibility for 
nonservice-connected death pension benefits have not been 
met.  38 U.S.C.A. §§ 101, 1501, 1521, 1541 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.314 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Regarding the VCAA, the only issue before the Board is 
whether the veteran had qualifying service for the benefits 
sought.  The record includes service department verification 
of the veteran's service as well as an Administrative 
Decision characterizing the veteran's second period of 
service as under dishonorable conditions.  Thus, the Board's 
review is limited to interpretation of the pertinent law and 
regulations.  The Court has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  The Court has recognized that enactment 
of the VCAA does not affect matters on appeal from the Board 
when the question is limited to statutory interpretation.  
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).



Analysis

A surviving spouse of a veteran who served in active military 
service during a period of war is eligible for a death 
pension. 38 U.S.C.A. §§ 1521(j), 1541; 
38 C.F.R. § 3.3.  The appellant has been found to be the 
veteran's surviving spouse.  She seeks nonservice-connected 
death pension.

The veteran's DD Forms 214 indicate that he was a veteran who 
had honorable active military service for the period from 
July 1959 to May 1963 and had other than honorable active 
military service for the period from May 1963 to September 
1968.  The veteran's DD Form 214 for his first period of 
service shows that he served honorably as a deckhand in the 
U.S. Navy, with 1 year and 8 months foreign and/or sea 
service.  There is no indication in the veteran's personnel 
records or DD Form 214 that he served in the Republic of 
Vietnam during this period.  Although the veteran's DD Form 
214 for his second period of service shows that he received 
the Vietnam Service Medal for this period of service, it also 
shows that he was discharged under other than honorable 
conditions.  

The term "veteran" is defined by law as a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The 
term "period of war" is also defined by law and includes 
the Vietnam era, which means the period from February 28, 
1961, through May 7, 1975, for veterans who served in the 
Republic of Vietnam.  38 U.S.C.A. § 101(11); 38 C.F.R. § 
3.314.

Additionally, for veterans who served in all other areas, the 
Vietnam era is defined as beginning on August 5, 1964, 
through May 7, 1975. 38 U.S.C.A. § 101(29); 38 C.F.R. § 
3.2(f).  The veteran in this case served on active duty from 
July 1959 to May 1963, which would qualify as service during 
a wartime period, if he had served in the Republic of Vietnam 
from February 28, 1961.  In July 1959 the veteran entered 
into the Navy as evidenced by an entrance examination 
conducted in St. Louis, Missouri.  Shortly thereafter, he was 
transferred to the U.S. Naval Training Center in San Diego, 
California.  Following training, he was transferred to the 
USS Navasota (AO-106) in July 1960.  Service records show 
that in August 1961 the veteran was transferred from the USS 
Navasota (AO-106) to the USS ARD-22.  His service medical 
records show that he was twice transferred to USNSH #3002 in 
Subic Bay, Philippines, for medical treatment in March and 
September 1962.  Other than that, the veteran served aboard 
the USS ARD-22 for the remainder of his first period of 
service, ultimately receiving a separation examination in May 
1963 in San Francisco, California.  Moreover, the Board has 
thoroughly reviewed the record and notes that the veteran's 
personnel records do not indicate that he served in the 
Republic of Vietnam during this period of service.  There is 
no indication that he served in the Republic of Vietnam.  
Thus, the appellant is not eligible for a death pension based 
on this period of service.  38 U.S.C.A. §§ 1521(j), 1541; 38 
C.F.R. § 3.3.

The veteran served on active duty from May 1963 to September 
1968, which was a wartime period.  He received a discharge 
under other than honorable conditions.  In a letter dated in 
October 1977, the veteran was informed that entitlement to VA 
benefits was based upon discharge from service under 
conditions other than dishonorable.  The veteran was also 
informed that the period of service during which he had 
applied for benefits was terminated by an other than 
honorable discharge.  The veteran was told that in examining 
the facts surrounding his discharge, it would be determined 
whether his discharge was issued under conditions other than 
dishonorable for the purposes of determining his eligibility 
for VA benefits.

In an Administrative Decision dated in November 1977, VA 
reviewed the conditions on which the veteran had been 
discharged and determined that the veteran's offenses were 
considered to be willful and persistent, and not considered 
to be of a minor nature.  The VA decided that based on the 
facts of his discharge, the veteran's discharge in September 
1968 was a discharge not under conditions other than 
dishonorable and concluded that it constituted a bar to VA 
benefits.

Accordingly, because the veteran did not have verified 
wartime service during his first period of service, and was 
deemed to be barred from VA benefits due to his undesirable 
discharge form his second period of service, the basic 
eligibility requirements for establishing entitlement to VA 
nonservice-connected death pension benefits have not been 
met.  There is no authority in the law for an award of such 
benefits without such service.  Thus, the appellant's claim 
fails due to a lack of entitlement under the law.  The 
appellant's claim for VA death pension benefits based on 
wartime service lacks legal merit and therefore her claim for 
nonservice-connected death pension must be denied.


ORDER

The claim for basic eligibility for nonservice-connected 
death pension is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


